Murdock, J., dissenting: A loss deductible under section 23 (e) could result from a casualty to land, but this is not such a case. This land was not destroyed or damaged by the freeze but was just as good land thereafter as it was before. The damage was to the trees. A deduction might possibly be allowed on some other theory. For example, the cost of planting trees was allowed as an expense of this business, and perhaps the cost of removing them might also be an ordinary and necessary expense of the business, or, since the expense of removing the trees was so proximately related to the casualty (freezing of the trees) it might be deducted as a casualty loss over and above the loss of the trees, even though the freeze did no damage to the land itself. Arundell, Van Fossan, and Harron, JJ., agree with this dissent.